Citation Nr: 9926259	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  94-05 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability, to include a plantar callosity.

2.  Entitlement to an increased rating for residuals of 
cervical spine fracture at C5-6 with traumatic degenerative 
changes of C6 and neurological involvement, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 until 
October 1958 and has unverified inactive duty for training 
(INACDUTRA or training) in the Army National Guard until 
October 1991.

Service connection for a cervical spine disorder was granted 
by rating action dated in February 1991 and a 20 percent 
disability evaluation was assigned to which the veteran filed 
a timely notice of disagreement.  This appeal comes before 
the Department of Veterans Affairs (VA) Board of Veterans' 
Appeals (Board) from the Cleveland, Ohio Regional Office (RO) 
which denied service connection for a foot disability by a 
rating decision of September 1993, as well as from a rating 
action of November 1998 which increased the service-connected 
cervical spine disorder to 30 percent disabling, but denied a 
higher evaluation in this regard.  

This case was remanded by a decision of the Board dated in 
March 1997 and is once again before the Board for appropriate 
disposition.  

The Board notes that in September 1996, the veteran testified 
at a hearing before a member of the Board who is no longer 
employed by the Board.  In August 1999, the Board notified 
the veteran that under the law, he had a right to a new 
hearing before a member of the Board.  The veteran responded 
in August 1999, and informed the Board that he did not wish 
an additional hearing and that the case should be considered 
on the evidence of record.  




FINDINGS OF FACT

1.  The claim for service connection for a left foot 
disability, to include a plantar callosity, is not supported 
by clinical evidence showing that the claim is plausible or 
capable of substantiation.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal with respect to the 
claim for an increased rating has been obtained by the RO.

3.  Residuals of cervical spine fracture at C5-6 with 
traumatic degenerative changes of C6 with neurological 
involvement are manifested by symptoms which include 
soreness, tenderness, muscle spasm, severe limitation of 
motion, crepitus, radicular symptomatology and chronic pain 
resulting in additional functional loss.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a left foot 
disability, to include plantar callosity, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a rating of 40 percent for residuals of 
cervical spine fracture at C5-6 with traumatic degenerative 
changes of C6 with neurological involvement are met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5290 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Service connection for left foot disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
and peacetime service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training 
(INACDUTRA).  38 U.S.C.A. §§ 101 (24) 106, 1110, 1131, 5107 
(West 1991).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service or aggravated by 
service.  38 C.F.R. §§ 3.303, 3.306 (1998).

The appellant contends that he dropped an axillary fuse on 
his left foot in 1986 while on INACDUTA to which current left 
foot disability and recurring plantar callosities are 
attributable, and for which service connection should now be 
granted by the Board.  His representative requests that the 
case be remanded if the benefit sought on appeal cannot be 
granted.  

The Board must now consider the threshold issue of whether 
the appellant has presented a well-grounded claim.  In this 
regard, he has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded."  38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994), Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim 
need not be conclusive, it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the veteran in developing the facts 
pertinent to the claim, and the claim must fail.  See Epps v. 
Gober, 126 F.3d 1464 (1997); see also Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v Brown, 8 Vet. App. 563, 568 
(1996) (en banc).

To establish that a claim for service connection is well 
grounded, the appellant must satisfy three elements.  First, 
there must be a medical diagnosis of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between an in-service disease or injury and the 
currently claimed disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  See Epps v. 
Gober, supra.  

The veteran's active duty service medical records show no 
complaints or treatment for foot disability.  However, upon 
examination in October 1958 for separation from service, a 
notation of pes planus, second degree, bilateral, was 
recorded. 

The postservice record reflects that the appellant was 
treated on three occasions during July 1986 on ACDUTRA for 
blisters on the sole of the left foot, subsequent to which he 
was returned to duty.  He underwent an over 40 physical 
examination in April 1988 and affirmatively denied any foot 
trouble.  The feet were evaluated as normal at that time.

The appellant filed a claim for service connection for a foot 
disability in May 1991 and submitted copies of training 
records noting treatment for blisters in 1986 as referred to 
before.  

The appellant underwent a VA orthopedic examination in March 
1991 whereupon it was noted that he had multiple injuries to 
his left ankle over the years; that he may have had a chip 
fracture treated in a cast, as well as sprains.  It was 
related that since that time, he had an occasional ache, as 
well as soreness and tenderness, laterally.  A diagnosis of 
residual left ankle injury was rendered.  

In a statement dated in February 1993, he related that he had 
received treatment for his feet since February 1991.  The 
veteran was afforded a VA examination of the feet in May 1993 
and complained of pain in the left foot on walking.  He 
rendered a history of having developed a blister on the 
plantar aspect of the left foot in service.  It was noted 
that he had had the callous excised at the VA with subsequent 
recurrence.  

Examination of the feet disclosed a 1/2 inch callosity at the 
head of the fourth metatarsal bone.  Marked tenderness was 
elicited when lateral pressure was applied.  Examination of 
the right foot revealed no callosities.  It was observed that 
both feet showed hallux valgus deformity.  A diagnosis of 
plantar callosity of the left foot was rendered.  Subsequent 
VA outpatient clinical records dating from September 1994 
reflect continuing treatment in the podiatry clinic for 
recurring plantar callosities.

A statement was received from M. A. Ferris in June 1994, and 
he indicated that he had been a combat medic in 1986 and 
recalled treating the veteran in the field for a complaint 
regarding his foot.  He also stated that during a regular 
weekend drill the following month, he remembered the veteran 
complaining about his foot again, saying that he had dropped 
something such as an artillery fuse on it during annual 
training.  

The veteran presented testimony upon personal hearing on 
appeal in September 1996 before a Member of the Board sitting 
at Washington, DC, to the effect that after he dropped an 
artillery fuse on his foot during training, he had a red mark 
under his foot and subsequently developed a hardened area at 
the same site some six to eight months later.  He stated that 
it was sore all the time and kept getting harder, and that a 
friend told him that he could take a razor blade and trim it 
off.  The appellant said that he had done that for years but 
that it had gotten to the point that he was unable to do so 
whereupon he had gone to the VA for treatment. 

Analysis

The record indicates that although the veteran now asserts 
that current callosities of the feet are related to blisters 
or an injury incurred during the course of INACDUTRA in July 
1986, the clinical evidence does not support this conclusion.  
The record demonstrates that while he now testifies that he 
developed continuing symptoms soon after foot trauma during 
training in that year, the clinical record reflects that he 
specifically denied foot trouble almost two years later upon 
physical examination in April 1988.  The Board notes that the 
veteran underwent VA examinations in 1990 and 1991 and did 
not indicate that he had any foot symptomatology.  He has 
stated that he began seeking treatment for calluses of the 
left foot in February 1991.  This is almost five years after 
the dates the blisters and/or injury were incurred and 
continuity of symptomatology cannot be established in absence 
of clinical documentation to this effect.  See 38 C.F.R. 
§ 3.303.  The Board must thus find that the blisters or any 
injury he was treated for during training did not develop 
into a chronic disorder.  

The Board must also point out in this instance that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent evidence is required to make a claim 
"plausible" or "possible."  Murphy, 1 Vet.App. at 81.  As a 
lay person who is untrained in the field of medicine, the 
veteran is not competent to provide a medical opinion.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  The 
record in this instance reflects that no provider in the 
record has proposed any link between the development of 
blisters in 1986 and current left foot disability, including 
hallux valgus and calluses.  As well, there are no current 
clinical findings of pes planus which was noted during active 
duty service.  The Board points out that the appellant's 
affiant, M. Ferris, only factually indicated that he had 
treated the veteran during training for blisters.  He did not 
provide any opinion that current disability was related to 
any incident of INACDUTRA.  Consequently, there is no 
competent medical evidence of record which establishes a 
nexus relationship between current feet disability and active 
service or INACDUTRA.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  The appellant's opinion in this matter is not 
competent evidence of the required nexus.  See also Heuer v. 
Brown, 7 Vet.App. 379, 384 (1995) and does not constitute 
cognizable evidence upon which to reach the merits of this 
matter.  

A well-grounded claim must be supported by evidence, more 
than merely allegations.  Tirpak at 609, 611.  Accordingly, 
without the requisite competent evidence reflecting that the 
veteran's left foot disability is related to service, he has 
not met his burden of submitting evidence that his claim of 
service connection for such is well grounded.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993); Tirpak at 611.  Accordingly, 
the appellant's claim for entitlement to service connection 
for left foot disability, to include plantar callosities, is 
found to be not well-grounded, and the claim must be denied.  
See Edenfield v. Brown, 8 Vet.App. 384 (1995).

As the veteran's claim in this regard is not well grounded, 
the VA has no further duty to assist him in developing the 
record to support this appeal.  See Epps, supra.  Moreover, 
the Board is not otherwise aware of the existence of any 
relevant evidence which, if obtained, would make the claim 
well grounded.  See McKnight v. Gober, No. 97-7062 (Fed.Cir. 
Dec. 16, 1997) (per curiam).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits while the Board has 
concluded that the claim is not well grounded.  However, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") has held that "when an RO 
does not specifically address the question whether a claim is 
well grounded but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the veteran solely 
from the omission of the well-grounded analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

As the foregoing explains the need for competent evidence of 
current disability which is linked by competent evidence to 
service, the Board views its discussions above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the above disorder.  
Robinette, 8 Vet.App. at 77.

2.  Increased rating for cervical spine disability.

INACDUTA training records dated in June 1975 show that the 
veteran sustained trauma to his neck after diving into a 
shallow area of a swimming pool and striking his head on the 
concrete floor.  By rating action dated in April 1990, 
service connection for residuals of fracture of the cervical 
spine with fusion at C5-6, traumatic degenerative changes at 
C6 with neurological impairment, right upper extremity, was 
granted and a 20 percent disability evaluation was 
established.  By rating decision of November 1998, the 20 
percent disability evaluation was increased to 30 percent.  
The veteran now asserts that the symptoms associated with his 
service-connected cervical spine condition are more severely 
disabling than reflected by the currently assigned disability 
evaluation and warrant a higher rating.  

The Board finds that the veteran's claim for increased rating 
for his service-connected cervical spine disorder is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  Here, the veteran's claim is are 
well grounded because he has a service-connected disability 
and evidence is of record that he claims shows exacerbation 
of that disorder.  See Proscelle v. Derwinski, 2 Vet.App. 
629, 632 (1992).  The Board finds that all relevant facts 
have been properly developed and that no further assistance 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Moderate limitation of motion of the cervical segment of the 
spine warrants a 20 percent evaluation.  A 30 percent 
evaluation requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.  Ankylosis of the cervical 
segment of the spine at a favorable angle warrants a 30 
percent evaluation.  A 40 percent evaluation requires 
fixation at an unfavorable angle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5287 (1998).  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (1998).  

As well, the United States Court of Veterans Appeals held in 
Deluca v. Brown, 8 Vet. App. 202, 206-7 (1995), that in 
addition to applying schedular criteria, the Board may 
consider granting a higher evaluation in cases in which 
functional loss due to pain is demonstrated, and pain on use 
is not contemplated in the relevant rating criteria.  It was 
determined that a rating must be coordinated with the 
impairment of function (see 38 C.F.R. § 4.21 (1998)) and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
on use or due to flare-ups in accordance with the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1998).

The history of a disability must be considered.  See 38 
C.F.R. §§ 4.1, 4.2 (1998).  However, where entitlement to 
compensation has already been established and an increase in 
a disability rating is at issue as in the instant case, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Private clinical records dated in March 1989 reflect 
complaints of intermittent neck pain for which a diagnosis of 
bilateral C6 radiculopathy with weakness of both arms was 
rendered.  Upon VA special orthopedic examination in April 
1990, a scar of the anterior neck was observed.  There was 
tenderness, soreness and pain with rotation.  It was noted 
that the veteran had excellent strength in both upper 
extremities, but that there was a decreased biceps jerk on 
the right side, and decreased sensation over the C5-6 
distribution of the right arm and hand.  It was noted that 
the appellant did not take any medication.

The veteran testified upon personal hearing on appeal in 
October 1990 that he had constant extreme pain in his 
cervical spine which was exacerbated by movement of the neck 
in any direction.  He stated that he had begun to have neck 
spasm, as well as blackouts and dizzy spells which he 
attributed to the service-connected neck disorder.  

Upon VA examination in December 1991, the veteran complained 
of neck pain and generalized weakness in the right arm, as 
well as numbness, tingling and paresthesias which sometimes 
extended to the hand.  Examination revealed limited motion, 
and tenderness and soreness of the neck.  It was also 
reported that upon extension of the neck, he became dizzy.  
The appellant was admitted to a VA hospital in February 1992 
for work-up for a history of syncopal episodes and was 
determined to have orthostatic hypotension and aortic 
insufficiency.  

The appellant underwent VA examination of the neck in June 
1993 where he shown to have flexion motion to 25 degrees and 
extension to 20 degrees.  Right and left lateral flexion was 
to 15 degrees and bilateral rotation was to 25 - 30 degrees.  
There was tenderness to palpation at the C5-7 levels with 
neck muscle spasm.  

Voluminous VA outpatient records dated between 1990 and 1991 
associated with a claim for Social Security benefits were 
received in May 1994 showing continuing treatment for 
cervical spine symptomatology.  Subsequently received were VA 
outpatient records dated between 1994 and 1995 indicating 
that the veteran continued to be seen in follow-up for 
chronic pain.  In May 1995, it was reported that he had 
constant pain with radiating numbness to his legs, 
bilaterally.  

The veteran testified upon personal hearing on appeal in 
September 1996 before a Member of the Board sitting at 
Washington, DC, that his neck was really painful, and that he 
had difficulty sleeping on account of it.  He stated that he 
had burning, tingling and numbness sensations in his hand, 
spasms up the back of his neck and increased pain upon neck 
movements.  He said that pain radiated into his groin and 
legs and that it felt like a sledgehammer.  The appellant 
related that his symptoms were constant and that he required 
the use of a neck brace at times.  He indicated that he was 
restricted in almost all neck movements and that he had to 
take two to three aspirin several times per day to help 
alleviate his symptoms.  

VA outpatient clinical records dated between 1996 and 1997 
show that the appellant continued to be seen for symptoms 
affecting the cervical spine.  In September 1997, an X-ray of 
spine at the C5-7 levels was obtained and was interpreted as 
showing degenerative changes, left C6-7 foraminal stenosis 
and questionable C7 spinous process nonunion.  Impressions 
included cervical spine spondylosis.  

Pursuant to Board remand of March 1997, the appellant 
underwent VA examination of the cervical spine whereupon he 
complained of pain, soreness, tenderness, stiffness and 
fatigability.  It was noted that he was using a cane and did 
not describe any specific flare-ups.  The veteran was 
reported to have indicated that pain was an ongoing process, 
and that radiated in and around the neck.  

Upon physical examination, it was reported that scars from 
previous surgery were apparent, and that the appellant had 
pain, soreness and tenderness over the cervical spine and 
over the paraspinous muscles.  It was noted that active 
motion was significantly limited and that he could only 
rotate 10 degrees to the right and left, and could only flex 
and extend 10 degrees secondary to pain.  It was related that 
there was no improvement with passive motion.  Following 
examination, the examiner commented that the veteran did have 
significant limited motion and pain in his neck secondary to 
injury.  It was noted that he already had practically no neck 
motion, "so that it really is not going to be more loss with 
any flare-up."  It was added that the appellant had definite 
lack of endurance and weakness in the neck, and that this 
certainly would affect his ability to perform his normal job.  

Analysis

A longitudinal review of the clinical evidence discloses that 
the appellant has significant cervical spine fracture 
residuals which include muscle spasm, tenderness, soreness, 
and some neurologic impairment resulting in occasional 
radicular symptomatology.  On most recent VA examination of 
the neck in March 1997, it was reported that range of motion 
of the cervical spine could only be achieved to 10 degrees in 
all directions, and that the veteran had practically no neck 
motion.  The Board thus finds that limitation of motion of 
the cervical spine is severe and is adequately contemplated 
by the 30 percent disability evaluation currently in effect. 

The Board also observes, however, that a long-term chronic 
cervical pain process has been documented.   It is also shown 
that upon VA examination in March 1997, the examiner referred 
to neck fatigability, weakness and lack of endurance.  Such 
findings evidence that a greater degree of functional loss 
may be indicated.  The Board therefore finds that with 
consideration of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as well as 
upon review of the nature of the disability and the 
functional impairment which can be attributed to pain, 
weakness, and fatigability, the evidence supports the 
assignment of an additional 10 disability evaluation for the 
service-connected cervical spine disability.  See DeLuca.  
The benefit of the doubt is thus resolved in favor of the 
veteran as to this matter by finding that a 40 percent 
disability evaluation is warranted for the service-connected 
cervical spine fracture residuals.  However, absent a finding 
of more substantial impairment, to include ankylosis, a 
severe intervertebral disc process, other objectively 
manifested cervical pathology, an evaluation in excess of 40 
percent is not warranted. 

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the appellant, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
We find that those sections do not provide a basis upon which 
to assign a higher disability evaluation as to the cervical 
spine disability discussed above.

Additionally, the Board is required to address the issue of 
entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321 only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that 
the rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

Service connection for a left foot disability, to include 
plantar callosities, is not well grounded and is thus denied. 

A 40 percent rating for residuals of cervical spine fracture 
at C5-6 with traumatic degenerative changes of C6 with 
neurological involvement is granted subject to controlling 
regulations governing the payment of monetary awards. 



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

